DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group III, Claims 9-12 in the reply filed on 10/22/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claims 9-12 are objected to because of the following informalities:  Claim 9 describes “realizing” a nano-functionalized support, but use of the word “realizing” is unclear.  It is suggested to use the work “producing” or “making” or another synonym instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US Pub.: 2019/0039047), provisional filed 2/2016 & 6/2016 and in view of Tumuluri, Uma “Effect of Surface Structure of TiO2 Nanoparticles. . “ and in view of Liao, Yusen, et al. “Efficient CO2 Capture and Photoreduction by Amine-Functionalized TiO2”.
Kimura describes a sorbent useable in CO2 removal (title) that is made up of a porous support impregnated with an amine compound (abstract).  The amine can be diethanolamine (para. 8).  Kimura teaches that the porous support can be titania (para. 16, 108).  In the method 
Kimura explains that the porous support may be mixed with a solution of the amine (para. 119).  The mixture can be a slurry (para. 141, the silica powder is one form of porous support that’s a useable alternative to titania).  
Kimura explains that the CO2 sorbent may be a sorbent washcoat on a honeycomb body (para. 101).  
As to the heat cycle, Kimura explains that the porous support may be calcinated after impregnation with an amine compound (para. 115).  This can be considered a heat cycle.
Kimura explains that the sorbent may be in the form of powder or other sizes or shapes (para. 101), but does not teach that the porous support (in this case titania) is in the form of nanoparticles however.
	Tumuluri describes a TiO2 nanocrystal for use in adsorbing CO2 (abstract).  Tumuluri explains that the way to manufacture the CO2 adsorbent is to combine a titanium precursor with an aqueous solution and then mixed until the titania is precipiated (see Material Synthesis, para. 1).  
	Kimura explains that a high surface area porous support is desirable (para. 108) for amine loading (para. 95) and that support can be titania (para. 108).  Furthermore, Kimura titania can be any shape or size but does not specifically state the manufacture of the titania porous support in the nanoparticle size range. Tumuluri states that nanoparticle titiania is made for use in CO2 adsorption, but does not specifically state the reason to prefer the nanosize titania over the mesoporous or other sized-titania supports.
	Liao describes use of an amine-functionalized TiO2 material for CO2 Capture (title).  Liao explains that amine groups are widely employed for CO2 capture in industry (pg. 10220, col. 1, last para).  Adding amines to solid supports have been used for this reason (pg. 10220, col. 1, last para).  In this reference, Liao teaches that attaching amine groups onto TiO2 supports have improved CO2 adsorption (pg. 10220, last para. col. 1 to col. 2, first para).  Liao explains that when a smaller crystalline titania is used for CO2 capture, a larger BET surface area is obtained (pg. 10220, col. 2, para. 2).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a nanosized titania, as taught by Tumuluri for use in the titania-amine CO2 sorbent of Kimura because Liao explains that titania in the nanosized range have a higher surface areas, which Kimura explains is desirable.
	
	As to Claim 11, Kimura teaches that the porous support is calcinated in order to active the support (para. 115) and that the calcination of this support may range from 400-600 degrees C (para. 117).  This calcinate may take place either or before addition of amine (para. 115).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura, Tumuluri and Liao as applied to claim 9 above, and further in view of Li (CN 101423250).
Kimura teaches calcination, but does not describe for how long.
Li describes a nitrogen doped titania powder that is calcinated from 400-1200 degrees for 1-8 hrs and then cooled (abstract, “Novelty”).   The compound is a useable photocatalyst (see Advantage).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calcinate the titania support for 1-8 hrs, as taught by Li for use with Kimura, Tumuluri and Liao because calcinating the support for this amount is known to be effective for processing the titania support that makes it effective as a photocatalyst.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura, Tumuluri and Liao as applied to claim 9 above, and further in view of Takeshi (US Pub.: 2002/0169076).
Kimura explains that their CO2 sorbent may be made into a number of shapes, such as granules, spherical pellets, beads, powders or “any other suitable shape” and can then be coated as a washcoat onto another support, such as a honeycomb.
	As to the method of application however, Kimura, Tumuluri and Liao do not specifically teach that the step of applying their catalyst is performed by the process described in claim 10.
	Liao explains that amine-functionalized TiO2 particles are used for CO2 capture (title) but can also have photocatalytic activity as well (pg. 10220, col. 2, para. 1).  
	Takeshi describes a photocatalytic material made-up of a titania support modified with a nitrogen ligand (title, abstract).  Takeshi explains that a thin film of this compound was formed on a substrate (para. 57) by forming an emulsion of the compound followed by spraying a suspension of the mixture using a compressed air sprayer (para. 198) to form spherical particles with an approximately homogeneous diameter (para. 197).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the process of making catalyst particles, as taught by Takeshi for use with the amine-modified titania particles of Kimura, Tumuluri and Liao because this method effectively produces homogeneous spherical catalyst particles for use in making a thin layer of these particles on a support. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

December 2, 2021